
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 654
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Honda (for
			 himself, Mr. Clarke of Michigan,
			 Mr. Faleomavaega,
			 Mr. Sablan, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing the immense impact that Bruce
		  Jun Fan Lee had on American and global popular culture and the important role
		  he played in creating a bridge between cultures, championing values of
		  self-respect, self-discipline, and tolerance in our Nation, and pioneering and
		  cultivating the genres of martial arts, martial arts films, fitness and
		  philosophy in the United States and the world.
	
	
		Whereas Bruce Jun Fan Lee was born in the hour of the
			 Dragon, between 6 and 8 a.m., in the year of the Dragon on November 27, 1940,
			 at the Jackson Street Hospital in San Francisco, California’s Chinatown;
		Whereas Bruce Lee returned to his family’s homeland at a
			 young age and experienced firsthand the occupation of Hong Kong by the Japanese
			 during the World War II years of 1941–1945, and the subsequent hostility and
			 war that shook the continent;
		Whereas Bruce Lee was motivated to learn and master the
			 martial art style of Wing Chun Gung Fu in order to gain self confidence and
			 overcome repeated instances of taunting, racism, and gang activity during his
			 youth;
		Whereas Bruce Lee’s athletic prowess, and his traits of
			 self-discipline and determination, yielded him success in many other
			 competitions, including the 1958 Crown Colony Cha Cha Championship in Hong Kong
			 and the 1958 Hong Kong Inter-School Boxing Championship;
		Whereas, in April of 1959, with only $100 to his name,
			 Bruce boarded a steamship in the American Presidents Line and began his voyage
			 back to San Francisco in the lower decks of the ship, demonstrating
			 unbelievable courage and belief in America’s ability to prosper through hard
			 work;
		Whereas Bruce Lee understood the value of education and
			 returned to the United States to fulfill the requirements for the equivalent of
			 high school graduation at Edison Technical School in Seattle, Washington, in
			 1960 while bussing tables and washing dishes to support himself, subsequently
			 enrolling at the University of Washington;
		Whereas Bruce Lee respected and honored the culture of
			 America, and undertook learning colloquial English with the same dedication as
			 he had his martial arts training. With a goal of absolute mastery, he applied
			 himself to learning the idiosyncrasies of speech, becoming proficient and
			 fluent to the point of helping American students with their English
			 papers;
		Whereas, at the University of Washington Bruce majored in
			 philosophy, his passion for Gung Fu having inspired a desire to delve into the
			 philosophical underpinnings of the arts, and he subsequently lectured on
			 Eastern Philosophy at local high schools and wrote many essays during those
			 years that relate philosophical principles to martial arts techniques;
		Whereas Bruce taught the art of Gung Fu to support and pay
			 for his education and he established the Jun Fan Gung Fu Institute in a
			 friend’s basement before expanding to a bigger location in 1963;
		Whereas Bruce looked beyond race and background by
			 engaging in an interracial marriage with Seattle local, Linda Emery, in 1964
			 and later fathered 2 biracial children in a family he supported and cared for
			 until his death;
		Whereas, in 1965, Bruce’s willingness to teach martial
			 arts to non-Chinese individuals as a way to bridge the cultures angered many in
			 the field, and forced him to defend himself and his freedom to teach, but
			 victory in this contest paved the way for a spectacular and revolutionary
			 discovery of blending physical fitness, Gung Fu and street combat into what is
			 now called Jeet Kune Do;
		Whereas the artistry and beauty of Jeet Kune Do led Bruce
			 to Hollywood, where he became an authentic face for Chinese Americans and an
			 inspiration to youth across the world, but despite rampant racism, Bruce’s
			 strong, intelligent, and powerful persona was a means for optimism and hope for
			 immigrants and fans alike;
		Whereas, during the years of 1967–1971, Bruce read and
			 wrote extensively his thoughts about physical combat, the psychology of
			 fighting, the philosophical roots of martial arts, and about motivation,
			 self-actualization and liberation of the individual, teachings that are the
			 foundation of Jeet Kune Do, and of his legacy that is studied internationally
			 to this day;
		Whereas after suffering a back injury in 1970 and being
			 told he would never do martial arts again, Bruce worked himself back into peak
			 physical and mental condition using his own program of self motivation and
			 physical therapy to recuperate;
		Whereas, in the summer of 1971, due to hardships in
			 overcoming stereotypes in Hollywood, Bruce decided to continue to pursue his
			 dream of being an actor and supporting his family by going back to Hong Kong,
			 where he had gained immense fame from his previous work on shows like
			 The Green Hornet and became a hero in Hong Kong and a
			 representative of a success story for the Chinese community in America and of
			 the honor of both cultures;
		Whereas, in 1972, Bruce created his own production
			 company, Concord Films, using the Hollywood studio model for the first time in
			 Hong Kong and began writing, directing, producing, acting in, and
			 choreographing his own films;
		Whereas, in 1973, due entirely to his relationships and
			 successes in both nations, Bruce became a household name through the making of
			 Enter the Dragon, the first film ever to bridge the Hong Kong
			 and United States film industries, while overcoming language problems and
			 production difficulties, but providing a viable and hugely successful link
			 between the two countries;
		Whereas, on July 20, 1973, Bruce fell into a coma as a
			 result of taking pain medication to combat a minor headache. Unfortunately,
			 Bruce would not live to see the opening of his film, Enter the
			 Dragon, nor would he experience the accumulated success of almost 40
			 years of all his films’ popularity;
		Whereas the popularity of Bruce’s films sparked a national
			 and international interest in the study of the martial arts and the genre of
			 the martial arts action film, creating a proliferation of films and schools,
			 and inspiring many youths to become more physically fit and philosophically
			 minded in their daily lives;
		Whereas Bruce Lee has been remembered today in many ways,
			 having been named one of Time magazine’s 100 most important people of the 20th
			 century, given a star on the Hollywood walk of fame, and honored on postage
			 stamps in 8 countries around the world;
		Whereas even after Bruce Lee’s death, the Bruce Lee
			 Foundation, a nonprofit 501(c)(3) tax exempt organization formed by his wife
			 and daughter, enriches lives, open minds, and breaks down barriers through the
			 active proliferation of Bruce Lee’s legacy of undaunted optimism in the face of
			 adversity, unwavering humanism, mental and physical perseverance, and
			 inspirational presence of mind toward the betterment of our global community;
			 and
		Whereas the Bruce Lee Foundation also applies the legacy
			 of Bruce Lee to the present day global community, showing how relevant Bruce
			 Lee, his teachings, his thoughts, and his example still are today through their
			 scholarship program, educational programs and their goal of building the Bruce
			 Lee Action Museum (BLAM), an educational facility geared toward looking at how
			 actions can change and mold our lives for the better: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)honors the life and impact of Bruce Jun Fan
			 Lee, an American success story whose legacy of persistence and honor resonates
			 and inspires millions of citizens today; and
			(2)recognizes the
			 profound importance of Bruce Lee’s teachings as a catalyst for popular culture
			 and Chinese American history in the United States.
			
